Exhibit 10.1

 

AGREEMENT

 

AGREEMENT made and entered into in Billerica, Massachusetts, by and between
American Science and Engineering, Inc. (the “Company”), a Massachusetts
corporation with its principal place of business at Billerica, Massachusetts,
and Anthony Fabiano, (the “Executive”), effective as of the      day of
                        , 2011 (the “Effective Date”).

 

WHEREAS, the Executive has been employed by the Company since 2002, most
recently as its Chief Executive Officer;

 

WHEREAS, the Company wishes to continue to retain the services of the Executive,
and the Executive wishes to continue in the employ of the Company, from and
after the Effective Date, under the terms and subject to the conditions set
forth in this Agreement, in extension and modification of the terms in effect
under the prior version of this Agreement dated February 7, 2008;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.          Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
continued employment.

 

2.          Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment hereunder shall be for a term of three (3) years,
commencing on the Effective Date hereof, and shall renew automatically
thereafter for successive terms of one (1) year each, unless either party
provides written notice to the other at least three (3) months prior to the
expiration of the original or any extension of any such term that the Agreement
is not to be extended. The term of the Executive’s employment under this
Agreement, as from time to time extended or renewed, is hereafter referred to as
“the term of this Agreement” or “the term hereof”.

 

3.          Capacity and Performance.

 

(a)         During the term hereof, the Executive shall serve the Company as its
President and Chief Executive Officer. The Executive shall report directly and
solely to the Board of Directors of the Company (the “Board”). The Company
agrees to propose to the shareholders of the Company at each appropriate annual
meeting during the term hereof the election of the Executive as a member of the
Board, provided that the failure of the shareholders to so elect the Executive
shall not constitute Good Reason for termination by the Executive hereunder, and
provided further that the Executive shall resign from the Board effective
immediately upon termination of his employment for any reason. In addition, and
without further compensation, the Executive shall serve as a director and/or
officer of one or more of the Company’s Affiliates if so elected or appointed
from time to time.

 

(b)         During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall, subject to the control of the Board,
have general charge and supervision of the business of the Company and such
other duties and responsibilities on behalf of the Company and its Affiliates as
are consistent with the foregoing and as may be reasonably designated from time
to time by the Board or by its Chair or other designee (which designee shall be
a member of the Board). The principal place of performance of the Executive’s
duties and responsibilities hereunder shall be Billerica,

 

--------------------------------------------------------------------------------


 

Massachusetts, provided, however, that the Executive shall be required to engage
in business travel to the extent reasonably required by the Company.

 

(c)         During the term hereof, the Executive shall devote all of his
business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive agrees that, during his employment with the Company, he
will not undertake any outside activity, whether or not violative of the
provisions of Section 7, 8 or 9 hereof, that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Affiliates. The Executive shall devote all of his
working time and attention to the performance of his duties and responsibilities
hereunder; provided, the Executive may make passive personal investments and
otherwise manage his personal affairs, serve as a member of the board of
directors of one company that is not competitive with the business of the
Company or any of its Affiliates, and serve on the board of directors for one
civic, educational or charitable organization, provided that such activities do
not violate the provisions of Sections 7, 8 or 9 hereof, or otherwise interfere,
individually or in the aggregate, with the performance of the Executive’s duties
and responsibilities.

 

4.          Compensation and Benefits. As compensation for all services
performed by the Executive under and during the term hereof:

 

(a)         Base Salary. During the term hereof, the Company shall pay the
Executive a base salary at the rate of [insert 2011 base compensation] per
annum, payable in accordance with the regular payroll practices of the Company
for its executives and subject to increase (but not decrease) from time to time
by the Board, in its sole discretion. Such base salary, as from time to time
increased, is hereafter referred to as the “Base Salary.”

 

(b)         Incentive and Bonus Compensation. Each fiscal year during the term
hereof, the Executive shall be considered by the Board (or the Compensation
Committee thereof) for a cash bonus with a target of 100% of Base Salary (the
“Target Bonus Amount”), and a maximum of 200% of the Base Salary (the “Bonus”).
The Bonus shall be determined by performance criteria meeting the requirements
for performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), preestablished by the
Board (or the Compensation Committee thereof), in writing, in consultation with
the Executive, no later than ninety (90) days after the period of service to
which the performance relates (or at such earlier time as is required to qualify
the Bonus as performance-based under Section 162(m) of the Code). A performance
criterion must be an objectively determinable measure of performance relating to
any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): sales; revenues;
assets; expenses; earnings before or after deduction for all or any portion of
interest, taxes, depreciation, or amortization, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. Except as otherwise expressly provided under
the terms of this Agreement, the Executive shall not be entitled to earn any
Bonus or other incentive compensation pro-rata for any period of service less
than a full year. Any Bonus due to the Executive hereunder will be payable on or
before

 

2

--------------------------------------------------------------------------------


 

the 75th calendar day following the close of the fiscal year for which the Bonus
was earned (and in any event no later than March 15 of the calendar year
following the calendar year in which the Bonus was earned).

 

(c)         Long-Term Incentive Plans. Each fiscal year during the term hereof,
the Executive will be eligible to participate in the Company’s long-term
incentive programs (including but not limited to equity-based programs)
(“LTIPs”). The Executive will be eligible to participate in such LTIPs in
accordance with the terms thereof, as in effect from time to time, and on a
basis at least as favorable as awards to other senior-level executives of the
Company, provided, however, that nothing contained herein shall obligate the
Company to adopt or continue any particular LTIP.

 

(d)         Vacations. During the term hereof, the Executive shall be entitled
to earn vacation at the rate of five (5) weeks per year, to be taken at such
times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company. Vacation shall otherwise be governed
by the policies of the Company, as in effect from time to time.

 

(e)         Other Benefits. During the term hereof, the Executive shall be
entitled to participate in any and all Employee Benefit Plans from time to time
in effect for employees of the Company generally, including but not limited to
medical, dental, long-term disability and life insurance plans and a
401(k) plan, and on a basis at least as favorable as benefits to other senior-
level executives of the Company, except to the extent any such Employee Benefit
Plan is a type of benefit otherwise provided herein to the Executive (e.g., a
severance pay plan). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. In
addition, during the term hereof, the Company (1) shall (i) pay for and maintain
a $765,000 term life insurance policy on the Executive’s life (under which the
Executive shall have the right to designate the beneficiary(s) thereunder) and
(ii) promptly (and in any event within thirty (30) days of the submission by the
Executive of documentation as may be reasonably specified by the Company from
time to time which substantiates the Executive expenditures) reimburse the
Executive for the premium cost of obtaining supplemental term life insurance
coverage, which premium cost shall not exceed Five Thousand Dollars ($5,000)
annually, and (2) shall (i) maintain the Executive’s current coverage under the
Company’s long-term disability insurance plan or, in its discretion, reimburse
the Executive for the premium cost of obtaining long-term disability coverage
which provides at least $6,000 of monthly benefits, and (ii) shall promptly (and
in any event within thirty (30) days of the submission by the Executive of
documentation as may be reasonably specified by the Company from time to time
which substantiates the Executive’s expenditures) reimburse the Executive for
the premium cost of obtaining supplemental long-term disability insurance
coverage, which premium cost shall not exceed Six Thousand Dollars ($6,000)
annually. The Company may alter, modify, add to or delete its Employee Benefit
Plans at any time as it, in its sole judgment, determines to be appropriate,
without recourse by the Executive. For purposes of this Agreement, “Employee
Benefit Plan” shall have the meaning ascribed to such term in Section 3(3) of
ERISA, as amended from time to time.

 

(f)          Business Expenses. The Company shall pay or reimburse the Executive
for all reasonable and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and communicated in writing to the Executive and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time. All expenses eligible for reimbursement hereunder shall be paid to the
Executive promptly in accordance with the Company’s customary business expense
reimbursement practices but in no event later than sixty (60)

 

3

--------------------------------------------------------------------------------


 

days following the close of the calendar year in which such expenses were
incurred. The expenses incurred by the Executive in any calendar year that are
eligible for reimbursement hereunder shall not affect the expenses incurred by
the Executive in any other calendar year that are eligible for reimbursement
hereunder. The Executive’s right to reimbursement hereunder shall not be subject
to liquidation or exchange for any other benefit.

 

(g)         Legal Fees.  Within thirty (30) days after the submission by the
Executive of reasonable substantiation and documentation as may be specified by
the Company, the Company shall cause to be paid the reasonable legal fees and
expenses the Executive incurs with respect to the negotiation and preparation of
this revised Agreement.

 

(h)         Perquisites. During the term hereof, the Executive shall be provided
perquisites on a basis no less favorable than provided to other similarly
situated senior-level executives of the Company. In addition, the Executive
shall be provided the following perquisites:

 

(i)          The Executive shall promptly (and in any event within thirty (30)
days of the submission of the documentation referred to in this
Section 4(h) below) be reimbursed the cost to him of an annual physical
examination, which currently costs approximately Three Thousand Dollars
($3,000), but which shall be subject to reasonable increase;

 

(ii)         The Executive shall promptly (and in any event within thirty (30)
days of the submission of the documentation referred to in this
Section 4(h) below) be reimbursed the cost to him of annual financial planning
and tax preparation services, in an amount not to exceed Seven Thousand Five
Hundred Dollars ($7,500) per year; and

 

(iii)        The Executive shall be promptly (and in any event within thirty
(30) days of the submission of the documentation referred to in this
Section 4(h) below) reimbursed the cost to him of the annual membership dues for
the Young Presidents’ Organization and the CEO Network;

 

all subject to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

 

(i)         Timing of Reimbursements. Any reimbursements made pursuant to this
Section 4 shall be paid no later than sixty (60) days following the close of the
calendar year in which the expense was incurred.

 

5.          Termination of Employment and Severance Benefits. Notwithstanding
the provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

 

(a)         Death. In the event of the Executive’s death during the term hereof,
the Executive’s employment hereunder shall immediately and automatically
terminate.

 

(i)          In such event, the Company shall, as applicable, pay or provide to
the Executive’s designated beneficiary or, if no beneficiary has been designated
by the Executive in writing, to his estate (A) (i) any Base Salary earned but
not paid during the final payroll period of the Executive’s employment through
the date of termination in accordance with normal

 

4

--------------------------------------------------------------------------------


 

payroll procedures, (ii) pay for any vacation time earned but not used through
the date of termination, (iii) any bonus and other incentive compensation
awarded for the fiscal year preceding that in which termination occurs, but
unpaid on the date of termination payable in accordance with the applicable
bonus or other incentive compensation award, (iv) any business expenses incurred
by the Executive but unreimbursed on the date of termination, provided that such
expenses and required substantiation and documentation are submitted within
sixty (60) days after termination and that such expenses are reimbursable under
Company policy; and (v) other vested benefits, if any, that Executive has
accrued under and in accordance with the terms and conditions of the Company’s
Employee Benefit Plans as of the date of termination of his employment (all of
the foregoing, “Final Compensation”) and (B) a lump sum amount, payable within
thirty (30) days after death, equal to two (2) times the average of each of the
last three (3) years of Base Salary.

 

(ii)         In addition, the Company shall provide the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive in
writing, his estate, with a pro-rata Bonus award for the fiscal year in which
termination occurs, calculated based on the Target Bonus Amount for the fiscal
year in which termination occurs and the number of days in such year that the
Executive was employed, to be paid in a single lump sum payment within ninety
(90) days following the date of termination of employment but in no event later
than March 15 of the calendar year following the year in which termination
occurs (the “Pro Rata Bonus”).

 

(iii)        Any outstanding option, stock appreciation right, restricted stock,
restricted stock unit or other equity-based award granted by the Company to the
Executive pursuant to the Company’s 2005 Equity and Incentive Plan, any
successor plan or agreement or any other equity compensation plan or agreement
previously adopted by the Board in which Executive participated (the
“Stock-Based Awards”) and any cash-based awards granted under the Company’s 2005
Equity and Incentive Plan as such (“Cash-Based Awards” and, collectively with
the Stock-Based Awards, “Plan Awards”) shall be governed by the terms of the
applicable plans and agreements.

 

(iv)       If the Executive is enrolled in the Company’s medical and dental
plans on the date of termination of his employment, and if his estate elects to
continue participation of his eligible dependents in those plans, then for
eighteen (18) months following the date of termination of the Executive’s
employment, the Company will contribute 100% of the premium cost of the
Executive’s eligible dependents under those plans.

 

(v)        The Company shall have no further obligation to Executive hereunder
for (A) compensation or (B) benefits pursuant to Employee Benefit Plans or
otherwise described in Section 4 hereof.

 

(b)        Disability.

 

(i)          The Company may terminate the Executive’s employment hereunder,
upon written notice to the Executive, in the event that the Executive becomes
unable, during his employment hereunder through any medically determinable
illness, injury, accident or condition of either a physical or psychological
nature that constitutes a “disability” within the meaning of the long-term
disability policy then in effect at the Company, to perform substantially all of
his

 

5

--------------------------------------------------------------------------------


 

duties and responsibilities hereunder, notwithstanding the provision of any
reasonable accommodation, for a period of 180 consecutive days (a “Disability”).
In the event of such termination:

 

(A)     the Company shall, as applicable, pay or provide the Executive with the
Final Compensation and the Pro Rata Bonus;

 

(B)      if the Executive is enrolled in the Company’s medical and dental plans
on the date of termination of his employment, and if he elects to continue his
participation and that of his eligible dependents in those plans under the
federal law known as “COBRA,” then for eighteen (18) months following the date
of termination of the Executive’s employment or, if earlier, until the Executive
becomes eligible for substantially equivalent (as to the extent of coverage and
the cost to the Executive) coverage through a new employer, the Company will
contribute 100% of the premium cost of the Executive’s coverage and that of his
eligible dependents under those plans, provided the Executive and his dependents
remain eligible for such coverage under applicable law and plan terms;

 

(C)      the Company will continue to maintain the life insurance coverage that
was in effect for the Executive on the date of termination of his employment,
and will continue to reimburse the Executive for the premium cost of obtaining
supplemental term life insurance coverage, which premium cost shall not exceed
Five Thousand Dollars ($5,000) annually in accordance with Section 4(e) hereof,
for the period of eighteen (18) months following the termination of the
Executive’s employment or, if earlier, until the Executive becomes eligible for
substantially equivalent (as to the extent of coverage and the cost to the
Executive) life insurance coverage through a new employer, provided such
continued coverage is permitted by applicable law and plan terms. In the event
such continued coverage is not permitted by applicable law or plan terms, the
Company shall, on the first business day of each month, in addition to the
premium cost for supplemental term life insurance provided for above, pay the
Executive monthly payments in an amount equal to the premium payments that the
Company would have made had the Executive remained eligible for such continued
coverage, for the period of eighteen (18) months following the termination of
the Executive’s employment or, if earlier, until the Executive becomes eligible
for substantially equivalent (as to the extent of coverage and the cost to the
Executive) life insurance coverage through a new employer;

 

(D)     any outstanding Plan Awards shall be governed by the terms of the
applicable plans and agreements, except that for purposes of Plan Awards,
termination by reason of Disability pursuant to this Section 5(b) shall be
treated in the same manner as termination by reason of the Executive’s death
pursuant to Section 5(a) hereof; and

 

(E)      The Company shall have no further obligation to Executive hereunder for
(A) compensation or (B) benefits pursuant to Employee Benefit Plans or otherwise
described in Section 4 hereof.

 

6

--------------------------------------------------------------------------------


 

(F)      Any obligation of the Company to provide the compensation and benefits
described in this Section 5(b)(i) is conditioned on (y) the Executive’s signing
and return of a timely and effective release of claims in the form attached to
this Agreement as Exhibit A (the “Employee Release”) and delivering it to the
Company and having it become irrevocable within sixty (60) calendar days of the
date his employment terminates (or such shorter period as the Company specifies
but not below thirty (30) days), and (z) the Executive refraining from making
any oral or written statement to any person or entity which has the effect of
damaging the reputation of, or otherwise working in any way to the detriment of
the Company, any of its Affiliates, or any of their respective officers,
directors, or management (the “Non-Disparagement Obligation”). Notwithstanding
anything to the contrary contained herein, the Non-Disparagement Obligation
shall not prevent the Executive from making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (ii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with jurisdiction over the
Executive.

 

(ii)       The Board may designate another employee to act in the Executive’s
place during any period of the Executive’s Disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable Employee
Benefit Plans, until the Executive becomes eligible for disability income
benefits under the Company’s disability income plan or until the termination of
his employment, whichever shall first occur.

 

(iii)      While receiving disability income payments under the Company’s
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
Employee Benefit Plans in accordance with Section 4(e) and the terms of such
plans, until the termination of his employment.

 

(iv)      If any question shall arise as to whether during any period the
Executive is unable, through any illness, injury, accident or condition of
either a physical or psychological nature, to perform substantially all of his
duties and responsibilities hereunder, notwithstanding the provision of any
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to a medical examination by a physician selected by the Company to
whom the Executive or his duly appointed guardian, if any, has no reasonable
objection to determine whether the Executive is so disabled (within the meaning
of subsection (b)(i)) and such determination shall for the purposes of this
Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Company’s
determination of the issue shall be binding on the Executive.

 

(c)         By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

 

(i)          The Executive’s breach of fiduciary duty;

 

7

--------------------------------------------------------------------------------


 

(ii)         The Executive’s failure to perform (other than by reason of
Disability), or gross neglect in the performance of, his duties and
responsibilities to the Company or any of its Affiliates, which failure or
neglect, if susceptible of cure, remains uncured or continues or recurs after
fifteen (15) business days’ written notice from the Company specifying in
reasonable detail the nature of such failure or neglect;

 

(iii)        material breach by the Executive of any provision of this Agreement
or any other agreement with the Company or any of its Affiliates, which breach,
if susceptible to cure, remains uncured or continues or recurs after fifteen
(15) business days’ written notice from the Company specifying in reasonable
detail the nature of the breach (for the avoidance of doubt, any breach of
Section 7, 8 and 9 hereof is not susceptible to cure);

 

(iv)       fraud or embezzlement or other dishonesty with respect to the Company
or any of its Affiliates; or

 

(v)        conviction of a felony or any crime involving moral turpitude under
any applicable law.

 

Upon the giving of written notice of termination of the Executive’s employment
hereunder for Cause setting forth in reasonable detail the nature of such Cause
and following any applicable cure period, the Company shall have no further
obligation to the Executive for (A) compensation or (B) benefits pursuant to
Employee Benefit Plans or otherwise described in Section 4 hereof, other than
for Final Compensation. Any outstanding Plan Awards shall be governed by the
terms of the applicable plans and agreements.

 

(d)         By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive. In the event of such termination, in addition to the
Final Compensation, and provided that no benefits are payable to the Executive
under a separate severance agreement as a result of such termination, the
Company shall pay or provide, as applicable, the Executive with the following
(together, the “Severance Payments and Benefits”):

 

(i)          the Pro Rata Bonus;

 

(ii)         an amount equal to two (2) times the sum of (A) Base Salary, at the
rate in effect on the date of termination of the Executive’s employment (prior
to any reduction constituting Good Reason), plus (B) the Target Bonus Amount for
the year in which termination occurs (the “Lump Sum Payment”);

 

(iii)        if the Executive is enrolled in the Company’s medical and dental
plans on the date of termination of his employment, and if he elects to continue
his participation and that of his eligible dependents in those plans under the
federal law known as “COBRA,” then for eighteen (18) months following the date
of termination of the Executive’s employment or, if earlier, until the Executive
becomes eligible for substantially equivalent (as to the extent of coverage and
the cost to the Executive) coverage through a new employer, the Company will
contribute 100% of the premium cost of his coverage and that of his eligible
dependents under those plans, provided the Executive and his dependents remain
eligible for such coverage under applicable law and plan terms; and

 

8

--------------------------------------------------------------------------------


 

(iv)       the Company will continue to maintain the life insurance coverage
that was in effect for the Executive on the date of termination of his
employment, and will continue to reimburse the Executive for the premium cost of
obtaining supplemental term life insurance coverage which premium cost shall not
exceed Five Thousand Dollars ($5,000) annually, all in accordance with
Section 4(e) hereof, for the period of eighteen (18) months following the
termination of the Executive’s employment or, if earlier, until the Executive
becomes eligible for substantially equivalent (as to the extent of coverage and
the cost to the Executive) life insurance coverage through a new employer,
provided such continued coverage is permitted by applicable law and plan terms.
In the event any such continued coverage is not permitted by applicable law or
plan terms, the Company shall, on or prior to the first business day of each
month, pay the Executive monthly payments in an amount equal to the premium
payments that the Company would have made in respect of the Executive’s current
term life insurance coverage and the premium cost for supplemental term life
insurance coverage, had the Executive remained eligible for such coverage, for
the period of eighteen (18) months following the termination of the Executive’s
employment or, if earlier, until the Executive becomes eligible for
substantially equivalent life insurance coverage through a new employer.

 

Any outstanding Plan Awards shall be governed by the terms of the applicable
plans and agreements. Any obligation of the Company to provide the Severance
Payments and Benefits is conditioned on (y) the Executive’s signing and return
of a timely and effective Employee Release and delivering it to the Company and
having it become irrevocable within sixty (60) calendar days of the date his
employment terminates (or such shorter period as the Company specifies but not
below thirty (30) days), and (z) complying with the Non-Disparagement
Obligation. The Pro Rata Bonus and the Lump Sum Payment to which the Executive
is entitled hereunder shall be payable in a single lump sum within (60) days
after the date the Executive’s employment terminates, except as required by
Section 5(i) below. The Employee Release required for separation benefits in
accordance with Sections 5(b), 5(d), 5(e) or 5(g) creates legally binding
obligations on the part of the Executive and the Company and its Affiliates
therefore advise the Executive to seek the advice of an attorney before signing
it.

 

(e)        By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, but must first provide written notice to
the Company of the condition giving rise to the Good Reason no later than sixty
(60) days following the date on which the Executive obtains knowledge of the
occurrence of the condition and give the Company thirty (30) days to remedy the
condition. The following conditions arising without the Executive’s prior
written consent shall constitute Good Reason for termination by the Executive:

 

(i)     any action by the Company (including, for this purpose, the Board or any
committee thereof) which results in a diminution in Executive’s position,
titles, reporting relationship, authority, duties or responsibilities (other
than pursuant to Section 4(b)(ii) in connection with Disability); provided,
however, that a sale or transfer of less than all or substantially all of the
business of the Company or any of its subsidiaries or other reduction of less
than all of its business or that of its subsidiaries, or the fact that the
Company has become a subsidiary of another company or that the securities of the
Company are no longer publicly traded, shall not be taken into account when
determining whether a material diminution in Executive’s authority, duties or
responsibilities has occurred;

 

9

--------------------------------------------------------------------------------


 

(ii)     a diminution in Executive’s rate of annual Base Salary or bonus
opportunity pursuant to Section 4(b) hereof;

 

(iii)     the Company’s requiring the Executive to be based at any office or
location that is more than twenty-five (25) miles distant from Executive’s
then-current base office or work location, unless the new location is closer to
the Executive’s residence at the time the requirement is imposed; or

 

(iv)     any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

In the event of termination in accordance with this Section 5(e), and provided
that no benefits are payable to the Executive under a separate severance
agreement as a result of such termination, then the Executive will be entitled
to the same payments and benefits, and at the same time(s), he would have been
entitled to receive had the Executive been terminated by the Company other than
for Cause in accordance with Section 5(d) above; provided that the Executive
signs and delivers to the Company a timely and effective Employee Release under
the same rules as apply under Section 5(d) and complies with the
Non-Disparagement Obligation.

 

(f)        By the Executive Other than for Good Reason. The Executive may
terminate his employment hereunder at any time for other than Good Reason upon
sixty (60) days’ written notice to the Company. In the event of termination of
the Executive pursuant to this Section 5(f), the Board may elect to waive the
period of notice, or any portion thereof, without additional compensation to the
Executive. In such circumstances, the Company shall have no further obligation
to the Executive for (A) compensation or (B) benefits pursuant to Employee
Benefit Plans or otherwise described in Section 4 hereof, other than for any
Final Compensation due to him. Any outstanding Plan Awards shall be governed by
the terms of the applicable plans and agreements.

 

(g)       Upon a Change of Control.

 

(i)          If a Change of Control occurs and, within two years following such
Change of Control, the Company terminates the Executive’s employment other than
for Cause, or the Executive terminates his employment for Good Reason, then, in
lieu of any payments to or on behalf of the Executive under Section 5(d) or
5(e) hereof, and provided that the Executive signs and delivers to the Company a
timely and effective Employee Release under the same rules as apply under
Section 5(d), and complies with the Non-Disparagement Obligation, then in
addition to the Final Compensation, the Company shall provide the Executive with
the following:

 

(A)     the Pro Rata Bonus;

 

(B)      an amount equal to 2.9 times the sum of (A) Base Salary at the rate in
effect on the date of termination of the Executive’s employment (prior to any
reduction constituting Good Reason), plus (B) the Target Bonus Amount for the
year in which termination occurs (the “Change of Control Severance Payment”);

 

(C)      if the Executive is enrolled in the Company’s medical and dental plans
on the date of termination of his employment, and if he elects to continue his
participation and that of his eligible dependents in those plans under the
federal law

 

10

--------------------------------------------------------------------------------


 

known as “COBRA,” then for thirty six (36) months following the date of
termination of the Executive’s employment or, if earlier, until the Executive
becomes eligible for substantially equivalent (as to the extent of coverage and
the cost to the Executive) coverage through a new employer (the “Continuation
Period”), the Company will contribute 100% of the premium cost of his coverage
and that of his eligible dependents under those plans, provided the Executive
and his dependents remain eligible under applicable law and plan terms. In the
event that such continued coverage is not permitted under applicable law or plan
terms, the Company shall, on or prior to the first business day of each month,
pay the Executive monthly payments in an amount equal to the premium payments
that the Company would have made had the Executive remained eligible for such
coverage, for the remainder of the Continuation Period;

 

(D)     the Company will continue to maintain the life insurance coverage that
was in effect for the Executive on the date of termination of his employment,
and will continue to reimburse the Executive for the premium cost of obtaining
supplemental term life insurance coverage which premium cost shall not exceed
Five Thousand Dollars ($5,000) annually, all in accordance with
Section 4(e) hereof, for the Continuation Period or, if earlier, until the
Executive becomes eligible for substantially equivalent (as to the extent of
coverage and the cost to the Executive) life insurance coverage through a new
employer, provided such continued coverage is permitted by applicable law and
plan terms. In the event any such continued coverage is not permitted by
applicable law or plan terms, the Company shall, on or prior to the first
business day of each month, pay the Executive monthly payments in an amount
equal to the premium payments that the Company would have made in respect of the
Executive’s current term life insurance coverage, the premium cost for
supplemental term life insurance coverage, had the Executive remained eligible
for such coverage, for the remainder of the Continuation Period;

 

(E)      notwithstanding anything to the contrary in the applicable plans and
agreements, any and all outstanding and unvested Stock-Based Awards shall
immediately become vested and fully exercisable on the date of termination of
the Executive’s employment hereunder, and any Cash-Based Awards that are not
being used to provide the Bonus under Section 4(b) shall immediately become
vested and payable, subject to any requirements under Section 409A. Except as
otherwise expressly provided herein, all Plan Awards shall be governed by the
terms of the applicable plans and agreements.

 

The Pro Rata Bonus and the Change of Control Severance Payment shall be payable
in one lump sum on the date which is sixty (60) calendar days from the date the
Executive’s employment terminates.

 

(ii)       Notwithstanding anything to the contrary contained herein or in any
plan or agreement, if a Stock-Based Award held by Executive is not assumed or
replaced, or to be assumed or replaced, upon a Change of Control, each unvested
Stock-Based Award held by the Executive, whether or not his employment has been
terminated hereunder, shall become fully vested and exercisable effective
immediately prior to the Change of Control, and in the event the Executive holds
a Stock-Based Award requiring exercise, the Company shall give the Executive
adequate notice and opportunity to exercise the Stock-Based Award.

 

11

--------------------------------------------------------------------------------


 

(iii)      “Change of Control” or “Change in Control of the Company” shall mean
the occurrence hereafter of any of the following:

 

(A)      any Person, other than the Company or an Affiliate, becomes a
beneficial owner (within the meaning of Rule 13d-3, as amended, as promulgated
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
in one or a series of transactions, of securities representing more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities;

 

(B)      the consummation of a merger or consolidation of the Company with any
other Person, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(C)      the closing of a sale or other disposition by the Company of all or
substantially all of the assets of the Company;

 

(D)      individuals who constitute the Board of Directors on the date hereof
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board; provided, that any individual who becomes a member of the Board
subsequent to the date hereof, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors shall be
treated as an Incumbent Director unless he or she assumed office as a result of
an actual or threatened election contest with respect to the election or removal
of directors; or

 

(E)       a complete liquidation or dissolution of the Company;

 

provided, in each case, that such event also constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

 

(iv)       Potential Change of Control.  If the Company’s stockholders approve a
transaction described in Section 5(g)(iii)(B) and thereafter the Company
terminates Executive’s employment without Cause before the consummation of the
transaction described in such section, Executive shall receive the severance and
benefits specified in Section 5(d) (applicable without a Change of Control),
subject to the terms and conditions of that subsection.  If the approved
transaction or another acquisition by the same entity closes by the first
anniversary of the stockholder approval, any incremental benefits under
Section 5(g)(i) with respect to a termination after a Change of Control will be
provided as though the date of termination had corresponded with the date of
closing and will be subject to an additional release of claims.  To effectuate
this treatment for equity compensation, the Company will, with respect to the
incremental equity treatment in Section 5(g)(ii), vest but freeze the
incremental options and restricted stock units such that Executive cannot
exercise or dispose of the equity unless and until the transaction is
consummated by the first anniversary following approval and providing further
that any such incremental equity compensation will, if no closing occurs by the
first anniversary, expire and be

 

12

--------------------------------------------------------------------------------


 

forfeited on the earliest of that first anniversary, its original term (for
options and stock appreciation rights), or 90 days following the closing of the
change of control.

 

(h)                                 Limitation on Payments. If any payments
pursuant to the Agreement would be subject to tax under Section 4999 of the
Internal Revenue Code (the “Payments”), then Executive shall receive either
(i) the full Payments or (ii) such lesser amount of the Payments as would yield
the greatest net amount to Executive on an after-tax basis (applying the then
highest aggregate marginal tax rates and Section 4999).  If a reduction of the
Payments is required pursuant to subpart (ii), then the Payments will be reduced
in the following order: (i) any cash payments, (ii) any taxable benefits,
(iii) any nontaxable benefits, and (iv) any vesting of equity awards in each
case in reverse order beginning with payments or benefits that are to be paid
the farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the reduced Payment.  The Company may
elect to contest at its expense any initial IRS determination with respect to
the Executive.  The Executive shall cooperate reasonably with the Company in any
effort by the Company to contest an IRS determination under this paragraph,
including by the making of such filings and appeals as the Company may
reasonably require, but nothing herein shall be construed as requiring the
Executive to bear any cost or expense of such a contest or in connection
therewith to compromise any tax item (including without limitation any deduction
or credit) other than the Section 4999 tax and related interest and penalties,
if any, that are the subject of the contested IRS determination.  In the event
of any underpayment or overpayment under this Agreement, as determined by the
nationally recognized accounting firm, the amount of such underpayment or
overpayment shall be promptly paid to the Executive or refunded to the Company,
as the case may be, with interest at 120% of the applicable Federal rate
provided for in Section 7872(f)(2) of the Internal Revenue Code.  All tax
determinations under this Section 5(h) shall be made at the Company’s expense by
a nationally recognized accounting firm selected by the Company in its
reasonable discretion.  Any good faith determinations of this accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

(i)                                     Timing of Payments and other 409A
Issues. All payments by the Company to the Executive under this Section 5 shall,
except as otherwise expressly provided in this Section 5, be made on or before
the sixtieth (60th) day after the date on which the Executive’s employment
terminates hereunder. Notwithstanding the foregoing or anything to the contrary
contained in any other provision of this Agreement, if the Executive is a
“specified employee” within the meaning of the Section 409A Rules (as defined
below) at the time of the Executive’s “separation from service” within the
meaning of the Section 409A Rules, then any payment otherwise required to be
made to the Executive under this Agreement on account of the Executive’s
separation from service, to the extent such payment (after taking in to account
all exclusions applicable to such payment under the Section 409A Rules) is
properly treated as deferred compensation subject to the Section 409A Rules,
shall not be made until the first business day after (i) the expiration of six
(6) months from the date of the Executive’s separation from service or (ii) if
earlier, the date of the Executive’s death (the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid to the Executive or, if the Executive
has died, to the Executive’s estate, in a single cash lump sum, an amount equal
to the aggregate amount of the payments delayed pursuant to the preceding
sentence. For purposes of the foregoing, the “Section 409A Rules” shall mean
Section 409A of the Code, the regulations issued thereunder, and all notices,
rulings and other guidance issued by the Internal Revenue Service interpreting
the same. For the avoidance of doubt, the compensation, benefits and other
payments described in this Agreement (collectively, the “Payments”) are intended
either to comply with the Section 409A Rules (to the extent they are subject to
such Section) or to be exempt from the requirements of the Section 409A
Rules (where an exemption is available), and shall be construed accordingly. The
Executive acknowledges, however, that any payment pursuant to this

 

13

--------------------------------------------------------------------------------


 

Agreement could be treated as deferred compensation under the Section 409A
Rules, and accordingly could be subject to excise tax, interest and other
payments pursuant to the Section 409A Rules (the “409A Tax Payments”). The
Executive acknowledges and agrees that the Executive shall be solely responsible
for all 409A Tax Payments. The Company shall have no obligation to indemnify or
reimburse the Executive for any 409A Tax Payments or otherwise be liable for any
409A Tax Payments that may be due.

 

(j)                                     Mitigation, Etc. The Executive shall not
be obligated to seek other employment or take other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and, except as otherwise expressly provided herein, in no event shall
the amount of any payment hereunder be reduced by any compensation earned by, or
any benefit provided to, the Executive as a result of employment by another
employer.

 

(k)                                  Post-Agreement Employment. In the event the
Executive remains in the employ of the Company or any of its Affiliates
following termination of the term of this Agreement, by the expiration of the
term or otherwise, then such employment shall be at will.

 

6.                                  Effect of Termination. The provisions of
this Section 6 shall apply to any termination, whether due to the expiration of
the term hereof, pursuant to Section 5 or otherwise.

 

(a)                                  Payment by the Company of any severance pay
and benefits that may be due the Executive in each case under the applicable
termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive for (A) compensation or (B) benefits pursuant to
Employee Benefit Plans or otherwise described in Section 4 hereof. The Executive
shall promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5(b), 5(d), 5(e) or 5(g) hereof.

 

(b)                                 Except for any right of the Executive to
continue medical and dental plan participation and life insurance participation
in accordance with the applicable termination provision of Section 5 and
applicable law, benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of termination of the Executive’s employment
without regard to any continuation of Base Salary or other payment to the
Executive following such date of termination.

 

(c)                                  Provisions of this Agreement shall survive
any termination if so provided herein or if necessary or desirable to accomplish
the purposes of other surviving provisions, including without limitation
Sections 5(h), 5(i), 5(j) and 5(k), the obligations of the Executive under
Sections 7, 8 and 9 hereof and the obligations of both parties under Sections 13
and 14. The obligation of the Company to make payments to or on behalf of the
Executive under Section 5 hereof is expressly conditioned upon the Executive’s
continued full performance of obligations under Sections 7, 8 and 9 hereof. The
Executive recognizes that, except as expressly provided in Section 5(a), 5(b),
5(d) or 5(e) or 5(g), no compensation is earned after termination of employment.

 

7.                                       Confidential Information.

 

(a)                                  The Executive acknowledges that the Company
and its Affiliates continually develop Confidential Information, that the
Executive may develop Confidential Information for the Company or its Affiliates
and that the Executive may learn of Confidential Information during the course
of employment. The Executive will comply with the policies and procedures of the
Company and its

 

14

--------------------------------------------------------------------------------


 

Affiliates disclosed to him for protecting Confidential Information and shall
not disclose to any Person or use, other than for the proper performance of his
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. The confidentiality obligation
under this Section 7 shall not apply to information (i) which is generally known
or readily available to the public or in the relevant trade or industry at the
time of disclosure or becomes so generally known through no wrongful act on the
part of the Executive, (ii) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with jurisdiction to order the Executive to disclose or make
accessible any information, or (iii) with respect to any litigation, arbitration
or mediation involving enforcement of this Agreement.

 

(b)                                 All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its Affiliates. The Executive
shall safeguard all Documents in his possession or control and shall surrender
to the Company at the time his employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in the
Executive’s possession or control. Anything to the contrary notwithstanding, the
Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs and personal
correspondence, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes, and (iv) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company; provided,
however, that the Executive may not retain any of the items specified in
(i) through (iv) hereof if the item contains Confidential Information.

 

8.                                  Assignment of Rights to Intellectual
Property. The Executive shall promptly and fully disclose all Intellectual
Property to the Company. The Executive hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) the Executive’s full
right, title and interest in and to all Intellectual Property. The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) reasonably requested by the Company to assign the
Intellectual Property to the Company and to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
The Executive will not charge the Company for time reasonably requested to be
spent in complying with these obligations. All copyrightable works that the
Executive creates shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company. The Company will promptly
reimburse the Executive’s out-of-pocket expenses incurred in complying with
Company requests hereunder. Prior to commencing any project on behalf of the
Company, the Executive shall disclose any information or Intellectual Property
that may be relevant to such project to which he may claim a right or interest
by reason of having invented, discovered, or originated the same prior to the
commencement of employment for the Company; the burden of proving such prior
right or interest shall be on the Executive, and the Executive’s failure to
notify the Company of such rights or interests will be deemed a waiver of such
rights and interests.

 

15

--------------------------------------------------------------------------------


 

9.                                  Restricted Activities. The Executive agrees
that some restrictions on his activities during and after his employment are
necessary to protect the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates:

 

(a)                                  While the Executive is employed by the
Company and for a period of one (1) year after his employment terminates (unless
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason within two (2) years following a Change of Control
pursuant to Section 5(g) hereof) (together, the “Non-Competition Period”), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
the Company or any of its Affiliates within the United States or in any other
geographic area in which the Company or any of its Affiliates is then doing
business. Specifically, but without limiting the foregoing, the Executive agrees
not to engage in any manner in any activity that is directly or indirectly
competitive with the business of the Company or any of its Affiliates as
conducted or under active consideration by the Company at the time the
Executive’s employment is terminated hereunder or at any time during the two
year period prior to the termination of the Executive’s employment, and further
agrees not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
as conducted or under active consideration by the Company or any of its
Affiliates for which the Executive has provided services at the time of
termination of the Executive’s employment hereunder or at any time during the
two year period prior to the termination of the Executive’s employment. For the
purposes of this Section 9, the business of the Company and its Affiliates shall
include all Products and the Executive’s undertaking shall encompass all items,
products and services that may be used in substitution for Products. The
foregoing, however, shall not prevent the Executive’s passive ownership of two
percent (2%) or less of the equity or other securities of any publicly traded
company.

 

(b)                                 The Executive agrees that, during the
Non-Competition Period, the Executive will not directly or indirectly
(a) solicit or encourage any customer or vendor of the Company or any of its
Affiliates to terminate or diminish its relationship with them; or (b) seek to
persuade any such customer, vendor or prospective customer or vendor of the
Company or any of its Affiliates to conduct with anyone else any business or
activity which such customer, vendor or prospective customer or vendor conducts
or could reasonably conduct with the Company or any of its Affiliates.

 

(c)                                  The Executive agrees that during the
Non-Competition Period, the Executive will not, and will not assist any other
Person to, (a) hire or solicit for hiring any employee of the Company or any of
its Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish its relationship with them. For the purposes of this
Agreement, an “employee” of the Company or any of its Affiliates is any person
who was such at any time within the preceding two years.

 

10.                            Reserved.

 

11.                            Enforcement of Covenants. The Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed upon him pursuant
to Sections 7, 8 and 9 hereof. The Executive agrees without reservation that
each of the restraints contained herein is necessary for the reasonable and
proper protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of

 

16

--------------------------------------------------------------------------------


 

those restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him from obtaining other suitable employment during the period
in which the Executive is bound by these restraints. The Executive further
agrees that he will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing. The Executive further
acknowledges that, were he to breach any of the covenants contained in Sections
7, 8 or 9 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The Executive agrees that
the Non-Competition Period shall be tolled, and shall not run, during any period
of time in which he is in violation of the terms of Sections 7, 8 or 9 hereof,
in order that the Company shall have the agreed upon temporal protection set
forth in this Agreement. No breach of any provision of this Agreement or any
other purported violation of law by the Company shall operate to excuse the
Executive’s obligation to fulfill the requirements of Sections 7, 8 and 9
hereof.

 

12.                            Reserved.

 

13.                            Insurance and Indemnification. During the term
hereof, the Company will maintain directors’ and officers’ (D&O) liability
insurance coverage and will provide such coverage to the Executive on the same
basis as other senior executives of the Company, in accordance with the terms of
the applicable insurance policy. The Company shall indemnify the Executive to
the extent provided in its then-current Articles and By-Laws (provided, however,
that if the Company amends the indemnification provisions in its Articles or
By-Laws following the Effective Date, any such amendment shall be applicable to
directors and officers of the Company generally and shall not apply exclusively
to the Executive). The Executive agrees to promptly notify the Company of any
actual or threatened claim arising out of or as a result of his employment with
the Company.

 

14.                            Dispute Resolution. Except for disputes arising
under Sections 7, 8 or 9 of this Agreement, if any dispute arises between the
parties with respect to this Agreement, such dispute shall be submitted to
binding arbitration for resolution in Boston, Massachusetts in accordance with
the rules and procedures of the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. The decision of the appointed
arbitrator shall be final and binding on both parties, and any court of
competent jurisdiction may enter judgment upon the award. In the event that an
action is brought to enforce a provision of this Agreement (pursuant to this
Section 14 or otherwise), the Company shall reimburse the Executive for the
legal fees he incurs in connection with such action to the extent that the
Executive prevails on any material issue raised in such action, otherwise, each
party shall bear its own costs and expenses, including legal fees, in connection
with any such action.

 

15.                            Definitions. Words or phrases which are initially
capitalized or are within quotation marks shall have the meanings provided in
this Section and as provided elsewhere herein. For purposes of this Agreement,
the following definitions apply:

 

(a)                                  “Affiliates” means any business entity in
which the Company holds, directly or indirectly, an equity, profits or voting
interest of 30% or more, and includes any subsidiary.

 

17

--------------------------------------------------------------------------------


 

(b)                                 “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
those with whom the Company or any of its Affiliates competes or does business,
or with whom the Company or any of its Affiliates actively plans to compete or
do business and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or any of its Affiliates would assist in
competition against them. Confidential Information includes without limitation
such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iv) the
identity and special needs of the customers of the Company and its Affiliates
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Executive knows
or should know that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with respect to which there
is any understanding, express or implied, that the information would not be
disclosed.

 

(c)                                  “Employee Benefit Plan” shall have the
meaning ascribed to such term in Section 3(3) of ERISA, as amended from time to
time.

 

(d)                                 Reserved.

 

(e)                                  “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) in the course of the Executive’s employment and during
the period of twelve (12) months immediately following termination of his
employment that, in any case, relate to either the Products or any prospective
activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

 

(e)                                  “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization (including a group within
the meaning of Sections 13(d) or 14(d)(2) of the Securities Exchange Act of
1934, as amended), other than the Company or any of its Affiliates.

 

(f)                                    “Products” mean all products actively
planned, researched, developed, tested, manufactured, sold, licensed, leased or
otherwise distributed or put into use by the Company or any of its Affiliates,
together with all services provided or actively planned by the Company or any of
its Affiliates, during the Executive’s employment.

 

16.                       Withholding. All payments made by the Company under
this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

17.                      Assignment. Neither the Company nor the Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without the consent of the Executive in the event that the Company
shall hereafter effect a reorganization, consolidate with, or merge into, any
Person or transfer all or substantially all of its

 

18

--------------------------------------------------------------------------------


 

properties or assets to any Person. This Agreement shall inure to the benefit of
and be binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

 

18.                            Severability. If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

19.                            Waiver. No waiver of any provision hereof shall
be effective unless made in writing and signed by the waiving party. The failure
of either party to require the performance of any term or obligation of this
Agreement, or the waiver by either party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

20.                            Notices. Any and all notices, requests, demands
and other communications provided for by this Agreement shall be in writing and
shall be effective when delivered in person, two (2) business days after being
consigned to a reputable national courier service or three (3) business days
after being deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Chair of the Board, or to such other address as
either party may specify by notice to the other actually received.

 

21.                            Entire Agreement. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior communications, agreements and understandings, written
or oral, with respect to the subject matter hereof, including without limitation
the Severance Benefit and Change of Control Agreement dated November 3, 2005 and
the AS&E Employee Representation, Rights in Data, and Non-Compete Agreement
dated. September 12, 2003, but excluding the Executive’s obligations with
respect to the securities of the Company and any outstanding loans to the
Executive from, or any other outstanding obligations of the Executive to, the
Company or any of its Affiliates or any of their Employee Benefit Plans, all of
which shall remain in full force and effect in accordance with their terms;
provided, however, that this Agreement shall not supersede any effective
assignment of any invention or other intellectual property to the Company or any
of its Affiliates in effect on the Effective Date and shall not constitute a
waiver by the Company or any of its Affiliates of any existing right any of them
now has or might now have, directly, by assignment or otherwise, under any
agreement imposing obligations on the Executive with respect to confidentiality,
non- competition, non-solicitation of employees, customers or suppliers or like
obligations.

 

22.                            Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by an
expressly authorized representative of the Company.  Absent the Executive’s
written consent to the contrary, the provisions of Section 5(d), (e), and
(g) will survive any termination or nonextension of this Agreement, and the
Company may not terminate this Agreement within two years following a Change in
Control or provide a notice of nonrenewal effective within such two years, other
than a termination or notice of nonrenewal following a cessation of employment
that does not qualify under the terms of Section 5(g) for the compensation that
subsection specifies (i.e., after a termination for Cause or a resignation
without Good Reason).

 

19

--------------------------------------------------------------------------------


 

23.                            Headings. The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

24.                            Counterparts. This Agreement may be executed in
two or more counterparts, including by fax or pdf, each of which shall be an
original and all of which together shall constitute one and the same instrument.

 

25.                            Governing Law. This is a Massachusetts contract
and shall be construed and enforced under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without regard to the conflict of
laws principles thereof.

 

26.                            Company’s Successors. The Company will require
any successor to the business of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

[Signature page follows immediately.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

THE EXECUTIVE:

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

Chairman of the Board

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A
RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
American Science and Engineering, Inc. (the “Company”) dated as of
                                             , 2011 (the “Agreement”), which are
conditioned on my signing this Release of Claims and to which I am not otherwise
entitled, I, Anthony Fabiano, on my own behalf and on behalf of my heirs,
executors, administrators, beneficiaries, representatives and assigns, and all
others connected with or claiming through me, hereby release and forever
discharge the Company, its subsidiaries and other affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all causes of action, rights or claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation, pursuant to Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
fair employment practices laws of the state or states in which I have been
employed by the Company or any of its subsidiaries or other affiliates, each as
amended from time to time).

 

Excluded from the scope of this Release of Claims is (i) any claim arising after
the effective date of this Release of Claims, including without limitation under
the terms of the Agreement, and (ii) any right of indemnification or
contribution that I have pursuant to the Articles of Incorporation or By-Laws of
the Company or any of its subsidiaries or other affiliates, or under applicable
law, and any right under an applicable Directors’ and Officers’ Insurance
policy.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Vice President of Human Resources of the Company and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the Date written below.

 

22

--------------------------------------------------------------------------------


 

Signature:

 

 

 

 

 

Name (please print):

 

 

 

 

 

Date Signed:

 

 

 

23

--------------------------------------------------------------------------------